Citation Nr: 0102326	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  95-02 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than May 24, 1999, 
for a 20 percent rating for the post-operative residuals of a 
left knee injury with osteochondritis of the femoral condyle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel




INTRODUCTION

The veteran served on active duty in the military from July 
1966 to July 1969.

In April 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, denied 
the veteran's claim for an increased rating for the residuals 
of a left-knee injury-which, at the time, were rated as 10 
percent disabling.  He appealed to the Board of Veterans' 
Appeals (Board).

The Board issued a decision in February 1997 denying the 
claim for a higher rating, and the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court)-
formerly, the U.S. Court of Veterans Appeals.

In March 1998, during the pendency of the appeal to the 
Court, the Acting General Counsel for VA, on behalf of the 
Secretary, filed an unopposed motion requesting that the 
Court vacate the Board's decision and remand the case for 
further development and readjudication.  The Court granted 
the motion in April 1998 and returned the case to the Board.  
The Board, in turn, remanded the case to the RO in October 
1998 for compliance with the Court's directives.

In October 1999, after completing the development requested, 
the RO increased the rating for the left knee residuals from 
10 to 20 percent and assigned an effective date of May 24, 
1999.  The veteran since has indicated in an October 1999 
statement that he is satisfied with the 20 percent rating for 
his left knee disability, but that he wants an earlier 
effective date for it.  His representative reiterated this in 
statements subsequently submitted in September and December 
2000.  Therefore, since the veteran is content with the 20 
percent rating for his left knee disability, and is now only 
seeking an earlier effective date, this is the issue before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


REMAND

Although the veteran has expressed disagreement with the 
effective date assigned for the 20 percent rating for his 
left knee residuals, the RO has not provided him 
an appropriate statement of the case (SOC) or supplemental 
statement of the case (SSOC) concerning this particular 
issue-as required by the provisions of 38 C.F.R. §§ 19.29, 
19.30, 19.31 (2000).  See also 38 U.S.C.A. § 7105(d) 
(West 1991).  The only issue addressed in the most recent 
SSOC in October 1999 pertained to the rating for the left 
knee disability, not the effective date assigned for the 
increase to 20 percent.  Consequently, this case must be 
remanded to the RO.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The veteran also must be given an opportunity to 
submit additional evidence and argument in response to the 
SOC/SSOC and to "perfect" an appeal on this issue by 
submitting a timely substantive appeal or equivalent 
statement.  38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 
20.304, 20.305, 20.306 (2000).

Accordingly, the claim is REMANDED to the RO for the 
following development:

1.  The RO should furnish the veteran and 
his representative an appropriate 
SOC/SSOC listing the applicable laws, 
regulations, and other legal authority 
and precedent governing the effective 
date of an award of increased 
compensation.  The SOC/SSOC also should 
contain a summary of the pertinent 
evidence and a discussion of the reasons 
and bases underlying the RO's decision to 
assign an effective date of May 24, 1999, 
for the 20 percent rating, including 
whether the benefit-of-the-doubt rule 
applies to the facts of this case.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

2.  The veteran and his representative 
should be given an opportunity to submit 
additional evidence and/or argument in 
response to the SOC/SSOC and to 
"perfect" an appeal on the issue of 
whether he is entitled to an earlier 
effective date.

3.  Thereafter, if necessary, and 
provided that the veteran properly 
"perfects" an appeal of this claim, the 
case should be returned to the Board for 
further appellate consideration.

The purpose of this remand is to afford the veteran due 
process of law, and to further develop the record.  It is not 
the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


